UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04892 Templeton Growth Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/17_ Item 1. Schedule of Investments. TEMPLETON GROWTH FUND, INC. Statement of Investments, May 31, 2017 (unaudited) Industry Shares Value Common Stocks 95.6% Canada 2.1% Barrick Gold Corp Metals & Mining 8,577,400 $ 141,870,196 Cenovus Energy Inc Oil, Gas & Consumable Fuels 1,069,083 9,538,316 a Husky Energy Inc Oil, Gas & Consumable Fuels 2,974,300 34,244,310 Wheaton Precious Metals Corp Metals & Mining 5,112,107 104,467,758 290,120,580 China 4.8% a Baidu Inc., ADR. Internet Software & Services 972,600 181,000,860 China Life Insurance Co. Ltd., H Insurance 59,196,000 194,472,547 China Mobile Ltd Wireless Telecommunication Services 6,253,500 69,376,778 b China Telecom Corp. Ltd., ADR Diversified Telecommunication Services 735,230 36,474,760 China Telecom Corp. Ltd., H Diversified Telecommunication Services 123,100,000 61,135,715 Kunlun Energy Co. Ltd Oil, Gas & Consumable Fuels 154,862,700 138,716,532 681,177,192 France 5.5% AXA SA Insurance 5,261,001 140,352,070 BNP Paribas SA Banks 2,420,090 170,843,781 Cie Generale des Etablissements Michelin, B Auto Components 181,509 22,844,724 Credit Agricole SA Banks 9,543,160 146,277,086 Sanofi Pharmaceuticals 1,990,997 197,270,058 Total SA, B Oil, Gas & Consumable Fuels 1,356,334 72,048,008 Veolia Environnement SA Multi-Utilities 905,162 19,926,475 769,562,202 Germany 5.1% Deutsche Lufthansa AG Airlines 8,593,291 167,012,821 innogy SE. Multi-Utilities 4,053,200 166,386,249 Merck KGaA Pharmaceuticals 1,255,504 151,598,270 Metro AG Food & Staples Retailing 2,644,025 88,542,452 Siemens AG Industrial Conglomerates 1,055,809 150,740,432 724,280,224 Hong Kong 0.2% Value Partners Group Ltd Capital Markets 27,963,000 26,339,395 India 1.1% Hero Motocorp Ltd Automobiles 2,769,738 160,810,963 Ireland 0.5% CRH PLC Construction Materials 1,831,815 65,985,288 Israel 1.8% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 8,998,137 250,688,097 Italy 1.5% Eni SpA Oil, Gas & Consumable Fuels 13,163,395 208,424,434 Japan 4.7% Konica Minolta Inc Technology Hardware, Storage & Peripherals 3,402,300 26,753,968 Nissan Motor Co. Ltd Automobiles 16,659,500 159,653,855 Panasonic Corp Household Durables 13,255,100 169,989,343 Ryohin Keikaku Co. Ltd Multiline Retail 189,900 49,427,319 SoftBank Group Corp Wireless Telecommunication Services 3,084,400 250,700,611 656,525,096 Luxembourg 0.2% SES SA, IDR Media 1,325,600 32,801,940 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 TEMPLETON GROWTH FUND, INC. STATEMENT OF INVESTMENTS (UNAUDITED) Industry Shares Value Common Stocks (continued) Netherlands 3.7% Aegon NV. Insurance $ c Akzo Nobel NV Chemicals ING Groep NV Banks QIAGEN NV Life Sciences Tools & Services Portugal 1.1% Galp Energia SGPS SA, B Oil, Gas & Consumable Fuels Russia 0.8% MMC Norilsk Nickel PJSC, ADR Metals & Mining Singapore 2.1% DBS Group Holdings Ltd Banks Singapore Telecommunications Ltd Diversified Telecommunication Services South Korea 5.9% Hyundai Motor Co Automobiles KB Financial Group Inc Banks Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals Spain 0.8% a Telefonica SA Diversified Telecommunication Services Sweden 2.6% Ericsson, B Communications Equipment Getinge AB, B Health Care Equipment & Supplies Switzerland 2.9% Credit Suisse Group AG Capital Markets Roche Holding AG Pharmaceuticals UBS Group AG Capital Markets Thailand 0.6% Bangkok Bank PCL, fgn Banks Bangkok Bank PCL, NVDR Banks Turkey 0.7% a Turkcell Iletisim Hizmetleri AS, ADR Wireless Telecommunication Services United Kingdom 12.8% BAE Systems PLC Aerospace & Defense Barclays PLC Banks BP PLC Oil, Gas & Consumable Fuels HSBC Holdings PLC Banks Kingfisher PLC Specialty Retail Man Group PLC Capital Markets Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels Sky PLC Media a Standard Chartered PLC Banks a Tesco PLC Food & Staples Retailing Vodafone Group PLC Wireless Telecommunication Services |2 TEMPLETON GROWTH FUND, INC. STATEMENT OF INVESTMENTS (UNAUDITED) Industry Shares Value Common Stocks (continued) United States 34.1% Allergan PLC. Pharmaceuticals 1,113,979 $ 249,252,801 Ally Financial Inc Consumer Finance 1,576,830 29,234,428 a Alphabet Inc., A. Internet Software & Services 239,370 236,279,733 American International Group Inc Insurance 3,477,090 221,247,237 AmerisourceBergen Corp Health Care Providers & Services 1,595,000 146,373,150 Amgen Inc Biotechnology 1,532,560 237,914,614 Apache Corp Oil, Gas & Consumable Fuels 2,184,840 102,163,118 Apple Inc Technology Hardware, Storage & Peripherals 1,620,480 247,544,525 Capital One Financial Corp Consumer Finance 1,852,850 142,521,222 Cardinal Health Inc Health Care Providers & Services 1,952,550 145,054,940 a Celgene Corp Biotechnology 322,940 36,947,565 Cisco Systems Inc Communications Equipment 4,855,840 153,104,635 Citigroup Inc Banks 5,258,250 318,334,455 Comcast Corp., A Media 5,896,420 245,821,750 ConocoPhillips Oil, Gas & Consumable Fuels 2,749,020 122,853,704 a DXC Technology Co IT Services 744,358 57,702,632 Eli Lilly & Co Pharmaceuticals 1,911,840 152,125,109 a First Solar Inc Semiconductors & Semiconductor Equipment 1,480,690 57,021,372 Gilead Sciences Inc Biotechnology 2,820,100 182,996,289 Halliburton Co Energy Equipment & Services 2,156,750 97,463,533 Hewlett Packard Enterprise Co Technology Hardware, Storage & Peripherals 1,701,800 32,010,858 JPMorgan Chase & Co Banks 2,085,700 171,340,255 Medtronic PLC Health Care Equipment & Supplies 1,119,710 94,369,159 Microsoft Corp Software 3,078,070 214,972,409 a,d Navistar International Corp Machinery 5,754,190 148,860,895 a NetScout Systems Inc Communications Equipment 850,920 31,143,672 Oracle Corp Software 8,513,360 386,421,410 Perrigo Co. PLC Pharmaceuticals 972,190 70,824,042 SunTrust Banks Inc Banks 2,119,720 113,129,456 Tiffany & Co Specialty Retail 454,580 39,530,277 Twenty-First Century Fox Inc., A Media 5,194,760 140,881,891 United Parcel Service Inc., B. Air Freight & Logistics 678,440 71,894,287 Walgreens Boots Alliance Inc Food & Staples Retailing 1,254,500 101,639,590 4,798,975,013 Total Common Stocks (Cost $10,990,322,041) 13,443,092,961 Principal Amount Corporate Bonds (Cost $139,719,773) 1.1% United States 1.1% e Chesapeake Energy Corp., secured note, second lien, 144A, 8.00%, 12/15/22 Oil, Gas & Consumable Fuels $ 148,571,000 161,199,535 Total Investments before Short Term Investments (Cost $11,130,041,814) 13,604,292,496 |3 TEMPLETON GROWTH FUND, INC. STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Short Term Investments 2.8% Time Deposits 2.8% United States 2.8% Bank of Montreal, 0.70%, 6/01/17 $ 30,000,000 $ 30,000,000 National Australia Bank Ltd, 0.80%, 6/01/17 285,000,000 285,000,000 National Bank of Canada, 0.84%, 6/01/17 15,000,000 15,000,000 Royal Bank of Canada, 0.75%, 6/01/17 56,500,000 56,500,000 Total Time Deposits (Cost $386,500,000) 386,500,000 Shares Investments from Cash Collateral Received for Loaned Securities (Cost $ 1,454,400) 0.0% † Money Market Funds 0.0% † United States 0.0% † f,g Institutional Fiduciary Trust Money Market Portfolio, 0.44%. 1,454,400 1,454,400 Total Investments (Cost $11,517,996,214) % 13,992,246,896 Other Assets, less Liabilities 0.5% . 75,998,802 Net Assets 100.0% $ 14,068,245,698 See Abbreviations on page 8. † Rounds to less than 0.1% of net assets. a Non-income producing. b A portion or all of the security is on loan at May 31, 2017. c At May 31, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. d See Note 5 regarding holdings of 5% voting securities. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund’s Board of Directors. f See Note 6 regarding investments in affiliated management investment companies. g The rate shown is the annualized seven-day yield at period end. |4 TEMPLETON GROWTH FUND, INC. Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Growth Fund, Inc. (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Directors (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Investments in time deposits are valued at cost, which approximates fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |5 TEMPLETON GROWTH FUND, INC. NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At May 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended May 31, 2017, investments in affiliated companies were as follows: Number of Number of Shares Held Shares Held Value Realized at Beginning Gross Gross at End at End Investment Gain Name of Issuer of Period Additions Reductions of Period of Period Income (Loss) Non-Controlled Affiliates Navistar International Corp. (Value is 1.1% of Net Assets)   $ $  $  |6 TEMPLETON GROWTH FUND, INC. NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended May 31, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.44% ) $ $ $ % a a Rounds to less than 0.1%. 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2017, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a $ $  $  $ Corporate Bonds   Short Term Investments  Total Investments in Securities $ $ $  $ a For detailed categories, see the accompanying Statement of Investments. |7 TEMPLETON GROWTH FUND, INC. NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 8. Investment Company Reporting Modernization In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management has reviewed the requirements and believes the adoption of the amendments to Regulation S-X will not have a material impact on the Funds financial statements and related disclosures. 9. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio ADR American Depositary Receipt IDR International Depositary Receipt NVDR Non-Voting Depositary Receipt For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |8 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Matthew T. Hinkle, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Growth Fund, Inc. By /s/ MATTHEW T. HINKLE Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date July 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ MATTHEW T. HINKLE Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date July 27, 2017 By /s/ ROBERT G. KUBILIS Robert G. Kubilis Chief Financial Officer and Chief
